Title: To James Madison from George Davis and Others, ca. 8 July 1809 (Abstract)
From: Davis, George
To: Madison, James


Ca. 8 July 1809. A petition submitted on behalf of ship captains and owners whose vessels brought refugees from Cuba to New Orleans. These French refugees and their slaves from Cuba have come to New Orleans, where their property has been seized or detained because the importation of slaves is prohibited by federal law. These hapless people were “exposed to the unrelenting fury of an incensed & lawless Spanish populace” and fled Cuba to save their lives. JM is petitioned to instruct the district attorney in New Orleans “to enter a nolle prosequi on their several cases, or grant such other relief to your Petitioners as your Excellency may in your discretion be pleased to dispense towards them.”
